DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicants' arguments, filed November 19, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Applicants traverse this rejection on the grounds that the present claims are not drawn to a composition but to a method of targeting fibrotic heart tissue heart tissue in a subject suffering from or at risk of developing heart failure, and the preamble is necessary to give life, meaning and vitality to the claim. The wherein clause also gives meaning and purpose to the steps recited in claim 26 because claim 26 is directed to a method of targeting fibrotic heart tissue and not to a micelle per se. The claims are supported by experimental data in the specification that micelles according to the present invention accumulate to a greater extent in heart failure cardiac tissue than in control tissue, with the principal regions of nanoparticle accumulation seen in association with fibroblasts within areas of fibrous tissue in the heart and not endothelial in vivo. The micelles of Mahmud are not parenterally administered to any subject. The other references of Fouad and Schwartz do not remedy the above defect as neither reference discloses the passive accumulation of cannabidiol (CBD) in fibrotic heart tissue or any method of targeting fibrotic tissue, in preference to other tissues of the heart. As none of the references, alone or in combination, teach a method of targeting fibrotic tissue as claimed, claim 26 and the claims depend from claim 26 are unobvious in view of the prior art.
These arguments are unpersuasive. Claim 26 has been amended to recite a method of targeting fibrous heart tissue and not a method of targeting fibrotic heart tissue as repeatedly stated in the arguments. The instant specification, at ¶ [0061] of the PGPub of the instant application, states that "[f]ibrosis" means the formation or development of excess fibrous connective tissue in an organ or tissue and is to be understood as the formation or development of excess fibrous connective tissue in an as opposed to a formation of fibrous tissue as a normal constituent of an organ or tissue (emphasis added). “Fibrotic” means “characterized or affected with fibrosis” (bottom of p 2 of definition of fibrotic from www.merriam-webster.com, accessed February 9, 2022). Therefore, the preamble of claim 26 as presented is not limited to the excess fibrous connective tissue of the heart that is encompassed by fibrotic heart tissue, but any fibrous tissue of the heart tissue. As “fibrous” differs in scope from “fibrosis” or “fibrotic”, the term fibrous cannot be used interchangeably with fibrotic tissue or fibrosis. Fibrous is used in both the preamble of the claim 26 and the wherein clause at the end of claim 26, and therefore the claims encompass but are not limited to accumulation of the micelles in fibrotic heart tissue.
The preamble of claim 26 does define the patient population that must be identified in step a) in the body of the claim and to whom the micelles as recited in parts i and ii of claim 26 are parenterally administered. The wherein clause at the end of the claim might further limit the possible structure of the micelles to those that passively accumulate in fibrous heart tissue. However, passive accumulation specifies how the micelles enter the tissue and does not require preferential accumulation in fibrous tissues and/or exclude passive or active accumulation in other tissues. The micelles prepared in the specification that were briefly referenced in the remarks were comprised of PEO-PBCL (5,000 g/mol PEG and α-benzyl carboxylate-ε-caprolactone; example 1), PEG-PCCL (PEG molecular weight not reported; example 4) and PEG-PCL (poly(ε-caprolactone, PEG molecular weight not reported, example 5). Fluorescently labeled micelles from example 1 showed higher fluorescence in heart failure cardiac tissue and associated with spindle-shaped non-contractile cells with areas of fibrous tissue rather 
Based on the species election, Mahmud et al. renders obvious the preparation of micelles comprised of PEO-PBCL whose hydrophobic core can serve as a reservoir to encapsulate substances such as drugs (p 9419, col 1, ¶ 1), which are the same constituents of the micelles that the instant specification reported localized to fibrous tissue. That the in vivo distribution characteristics of these micelles are not explicitly reported in the prior art does not mean that the person of ordinary skill in the art would not have been motivated to prepare such particles and use them to administer an encapsulated drug to a subject. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Applicants are correct that parenteral administration of such micelles to subject suffering from or at risk of developing heart failure loaded with cannabidiol is not taught by Mahmud. However, that deficiency is remedied by Fouad et al. As discussed in greater detail on p 6 – 8 of the Office Action mailed September 14, 2021, patients taking doxorubicin are at risk of developing heart failure and thus fall within the patient population of the instant claims. CBD was disclosed to Fouad et al. to markedly ameliorate the extensive damage to heart tissue caused for administration of doxorubicin alone (¶ bridging p 349 and 350), rendering obvious the administration of CBD to a subject suffering from or at risk of developing heart failure and the drugs were administered intraperitoneally (section 2.3), which is a parenteral administration route. Encapsulation of CBD in the micelles of Mahmud et al. will allow for optimized solubilization and controlled delivery of the CBD when the PEO-PBCL micelles of Mahmud et al. are loaded with CBD and administered to subjects taking doxorubicin that are subjects suffering from or at risk of developing heart failure. As the applied prior art renders obvious the method steps recited in the body of the claim to the same patient population, the same effects of passive accumulation in fibrous tissues must necessarily result and the instant claims are rendered obvious even if the applied prior art does not explicitly recite such an outcome. 

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 – 34, 43, 44 and 46 – 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The preamble of amended claim 26 requires targeting of fibrous heart tissue and such targeting was not disclosed in the application as originally filed. Passive targeting of fibroblasts is disclosed in several locations such as ¶ [0022] of the PGPub of the instant application. Passive accumulation of the micelles in fibrous heart tissue was disclosed, but passive accumulation and targeting are not the same (see below for additional discussion) and therefore the disclosure of passive accumulation in such tissues does not support the new language in the preamble of claim 26.
The dependent claims fall therewith.


Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 – 34, 43, 44 and 46 – 48 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The required function of the micelles upon administration to a subject is not clear, and as the materials that must be administered to the claimed patient population are not clear, the claims are indefinite. The preamble of claim 26 requires targeting of fibrous heart tissue in a subject. The wherein clause at the end of claim 26 requires passive accumulation of the micelles in fibrous heart tissue. Taken together, these limitations mean that both targeting and passive accumulation of the micelles in the same tissue are required by claim 26.

Based on the statements in the specification and the passive accumulation required by the wherein clause, active targeting of the micelles to fibrous tissues would not fall within the scope of the claim. However, it is not clear if the only micelles that fall within the scope of the claims are those that preferentially passively accumulate in the fibrous tissue, based on “target” meaning of directing towards a target, which in this would be fibrous tissue. Alternatively, if a meaning such as goal to be reached or a fixed goal or objective for “target” is used, the presence of any micelles in fibrous tissue, regardless of the behavior in any other tissue, could be considered targeted as at least some of the administered micelles reached the desired goal or objective of being present in fibrous heart tissue.
The wherein clause makes clear that “passive accumulation” refers to the micelles, an alternative interpretation is that the preamble breathes life into the claim to require additional element(s) or step(s) beyond those that are explicitly recited in the 
As the required function and behavior of the micelles and the weight that should be given to different portions of the preamble of claim 26 cannot be determined, the metes and bound of claim 26 cannot be determined.
The dependent claims fall therewith.
Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 26 – 33, 43, 44 and 46 – 48 were rejected under 35 U.S.C. 103 as being unpatentable over Mahmud et al. (Macromol, 2006 in view of Fouad et al. (Environ Tox Pharmacol, 2013). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 14, 2021 and those set forth herein.
As to new claims 46 – 48, these claims reflect limitations that were previously presented in claim 32. The size of the particles in Mahmud et al. of 31.5 nm in the dry state (p 9425, col 2, ¶ 2) and 61.9 average diameter (p 9425, col 2) meet the limitations of these new claims.

Claim 34 was rejected under 35 U.S.C. 103 as being unpatentable over Mahmud et al. and Fouad et al. further in view of Schwartz et al. (J Nucl Cardiol, 2016). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 14, 2021 and those set forth herein.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618